Case 6:20-cv-01308-RRS-PJH Document 12 Filed 12/16/20 Page 1 of 1 PageID #: 71




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

THOMAS BROWN                                        CASE NO. 6:20-CV-01308

VERSUS                                              JUDGE ROBERT R. SUMMERHAYS

GEICO CASUALTY CO.                                  MAGISTRATE JUDGE HANNA

                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna for report and

recommendation. After an independent review of the record, and noting the absence of objections

filed, this Court concludes that the Magistrate Judge’s report and recommendation is correct and

adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the report and

recommendation, Plaintiff’s Motion to Remand (Rec. Doc. 6) is DENIED.

       Signed at Lafayette, Louisiana, this 15th day of December, 2020.




                                            __________________________________________
                                            ROBERT R. SUMMERHAYS
                                            UNITED STATES DISTRICT JUDGE
